I respectfully dissent from the majority decision to reverse former Deputy Commissioner Jan Pittman's Opinion and Award in the instant matter on the grounds that plaintiff has not met her burden of proving that her present condition is related to her injury by accident of 31 January 1993.
An employee may only recover benefits under the Workers' Compensation Act for an "injury by accident arising out of and in the course of employment."  N.C. Gen. Stat. §§ 97-2(6), 97-9. In addition to establishing a compensable injury, the employee must also prove a causal relationship between that injury and the condition for which she claims compensation. Henry v. A.C.Lawrence Leather Co., 231 N.C. 477, 57 S.E.2d 760 (1950).
Plaintiff suffered an injury by accident arising out of and in the course of her employment with defendant-employer on 31 January 1993. Plaintiff was treated three times for this injury until 15 February 1993, when plaintiff said she felt no related pain, spasm, leg weakness or loss of sensation. Plaintiff was released to work without restrictions and has not missed any additional time out of work as a result of the compensable injury by accident.
At her 6 July 1993 health screening, plaintiff stated and filled out a form saying she was not experiencing any problems related to her 31 January 1993 accident. During a 14 July 1993 visit to her gynecologist, plaintiff complained of some pain in her lumbrosacral region, but did not attribute it to her 31 January 1993 accident. On 28 January 1993, when plaintiff did report recurring back problems and new symptoms to defendant-employers' Employee Health Department, she stated that she had not any back pain for six months after her injury and did not experience any spasm, pain or tingling until July 1993. Also, plaintiff told her physical therapist in January 1994 that she had no symptoms for six months, and that she experienced her current symptoms only over the last three months.
Plaintiff's treating physician, Dr. Robert Price, offered the only expert medical testimony on record. While he initially opined that plaintiff's current condition was the result of her 31 January 1993 accident, Dr. Price based that diagnosis on the assumption that plaintiff had experienced continuous related pain from the time of the accident up until when his first examination of plaintiff on 1 February 1994. Further, Dr. Price testified that he would doubt there was a causal relationship between plaintiff's injury by accident and her current condition if there had been even a five month period without symptoms.
Because the plaintiff has failed to prove that her current condition was caused by her 31 January 1993 injury by accident, I would affirm the Deputy Commissioner's Opinion and Award. For the foregoing reasons, I respectfully dissent.
                                  S/ ______________________ DIANNE C. SELLERS COMMISSIONER